DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant elected, without traverse, Group I, drawn to bis-tosylate salt of 1-(4-fluorophenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3 ',4':4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one and compositions thereof, embraced by claims 1-9 and 12.
In summary, claims 1-18 are pending and claims 1-9, 12 and 14-18 are under examination. Claims 14-18 are new claims. Claims 10, 11 and 13 are withdrawn based on the restriction requirement.   
Specification
The objection to the disclosure is withdrawn based on the amendments.

The objection to abstract of the disclosure is withdrawn based on the amendments.
Claim Rejections - 35 USC § 112
The rejection of claims 1-9 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase "for example" or “e.g.” is withdrawn based on the amendments.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 1-9, 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mittelman et al. (WO 20180351535).
The present application claims a bis-tosylate salt of 1-(4-fluorophenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3 ',4':4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one:

    PNG
    media_image1.png
    132
    323
    media_image1.png
    Greyscale
, free or substantially free of other forms, wherein the crystal has an X-ray powder diffraction pattern having at least five angle (2-theta) values selected from the group consisting of: 13.79, 20.67, 20.86, 27.03, 28.74, 31.65. 36.48. 39.67. 42.62. and 43.56.
The reference teaches a bis-tosylate salt of 1-(4-fluorophenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3 ',4':4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one:

    PNG
    media_image1.png
    132
    323
    media_image1.png
    Greyscale
, see Figures 1, 2, 8 and 9 for x-ray diffraction spectra of the bistosylate salts made by different processes, see examples 1-

    PNG
    media_image2.png
    571
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    422
    972
    media_image3.png
    Greyscale

This is one example provided for comparison. 
Applicant traverses by stating “a stable lumateperone bis-tosylate salt crystal defined by having at least five XRPD peaks having 2-theta angles of: 13.79, 20.67, 

    PNG
    media_image4.png
    613
    1234
    media_image4.png
    Greyscale
   
	The differences between Figures 1 and 2 from the reference is the method of preparation, but the ‘535 reference states both are form F1.
	Applicant further states, “[T]he Mittelman XRPD spectrum does not have any peaks corresponding to the peaks recited in amended claim 1, to within +/- 0.2 degrees, as provided in Table 1 of Mittelman.” The Examiner does not agree for several reasons. First of all, the resolution of the XRPD spectrum submitted in the instant application is a lower resolution than the reference, which may affect peak identification and assignment. Secondly, the threshold for the peak identification and assignment is not 
Claim 1 embraces the crystal having an XRPD spectrum having at least five angle (2-theta) values selected from the group consisting of: 13.79, 20.67, 20.86, 27.03, 28.74, 31.65, 36.48, 39.67, 42.62 and 43.56. The peak claimed at 13.79, which is a small bump on the shoulder of the slope of the peak at 14.26 in the present application can be seen in the referenced XRPD spectrum above as a small peak also. However, the resolution is higher in the referenced XRDP spectrum, which provides more defined and separated peaks. Moreover, the reference did not identify lower intensity peaks. The two peaks claimed at 20.67 and 20.86 can also be found either under the base or on the shoulder of the peak at 20.4. The peak at 27.03 is within the error of the peak at 26.8 in the reference. The peaks claimed at 28.74 (3.9%), 31.65 (3.00%), 36.48 (2.30%), 39.67 (3.90%), 42.62 (2.50%) and 43.56 (1.80%) are some of the lowest intensity peaks recorded in the present application. As previously noted, the reference did not identify lower intensity peaks. 
Applicant also notes “there are several peaks identified in Mittelman’s Table 1, that are not present in Applicant’s XRPD listing... peaks at 2-theta angle 4.2, 26.8, 27.7, 29.3).” The Examiner partially agrees. The peak at 29.3 is within the error of the claimed peak at 29.14. The peaks at 26.8 and 27.7 in the referenced XRPD spectrum fall within a broad peak from about 26.4 to about 28.3 on the present spectrum. Due to the resolution, there may be some discrepancies in the labeling of the peaks as noted 
Applicant also contends, “Mittelman does not prepare any lumateperone bis-tosylate salt crystal according to the method employed by Applicant.” This is not persuasive. The same crystalline compound maybe prepared any number of ways and still achieve the desired crystalline compound similar to the examples noted in the reference spanning pages 16-18. 
The Examiner agrees that it may be plausible that Applicant’s crystal is distinct from the crystal prepared by Mittelman. However, the Examiner requires Applicant to submit the full XRPD spectrum, which includes from 2 to 5 theta, of the bis-tosylate salt of 1-(4-fluorophenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3 ',4':4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one. The Examiner also requests Applicant resubmit the FTIR spectrum since the peak characterization is not legible as currently on file. Lastly, the Examiner request the submission of a C13 spectrum for a direct comparison with the reference.     
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977) as follows:
Where, as here, the claimed and prior art products are identical or
substantially identical, or are produced by identical or substantially
identical processes, the PTO can require an applicant to prove that the
prior art products do not necessarily or inherently possess the
characteristics of his claimed product. . . . Whether the rejection is based
on 'inherency' under 35 U.S.C. § 102, or 'prima facie obviousness' under

and its fairness is evidenced by the PTO's inability to manufacture
products or to obtain and compare prior art products (footnote omitted).

Overcoming the rejection is very straightforward. One simply replicates the prior art procedure. If Applicant’s crystalline form does not appear at all in the product, or if on repetition, it sometimes does not appear in the product, then the rejection is overcome. Applicant would be required to replicate 1 of Examples 1, 2, 5 or 8, in the reference and submit by declaration a full XRDP spectrum of the crystalline compound. 
     
Claims 4, 17 and 18 are drawn to the bis-tosylate salt of 1-(4-fluorophenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3 ',4':4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one, which embrace  further specific peaks, which are found in the reference spectrum.
Claims 2 and 3 are product-by-process claims, and as such, are also anticipated by Mittelman et al. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695,227 USPQ 964 (Fed. Cir. 1985).
Claims 5-7 and 14-16 claim inherent features when the same crystalline salt is made, just as the x-ray diffraction pattern is the same.
Claim 12 is drawn to the compositions, which are taught on page 14, paragraph 0076 of the ‘535 reference.
Claims 8 and 9 embrace the purity of the crystalline compound, i.e. less than 10% of ITI-007 free base form or ITI-007 monotosylate salt form. Based on the 13C spectra, the ITI-007 free base form is also not visibly present.
It would be obvious to purify the claimed compound 
However, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to purify the known materials to a greater degree of purity, one skilled in the art would be motivated  because, according to MPEP 2144.04, purifying a known product having the same utility is prima facie obvious. Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are unobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).
Therefore, said claims are anticipated by Mittelman et al and the rejection is maintained. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624